DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Notes
	Examiner acknowledges the cancellation of claims 1-2 and 9.
	Claims 3-8 pending.

Election/Restrictions
Applicant’s election without traverse of Group 2 and Species A in the reply filed on 3/16/2021 is acknowledged.
Claims 3-8 have been elected as corresponding to Species A and Group 2.
See claim objections below required as a result of the election.
	

Claim Objections
The following claim objections are required because of Applicant electing the Species A in the election requirement.
Claim 3 objected to because of the following informalities:  “a first body having a top surface whose shape corresponds to a palm or sole to accommodate the palm or sole” should be - a first body having a top surface whose shape corresponds to a palm to accommodate the palm- (removing “sole”, as elected device is towards a palm). Appropriate correction is required.
3 objected to because of the following informalities:  “a second body having a top surface whose shape is curved downward correspondingly to a finger or toe to accommodate an end of the finger or toe” should be - a second body having a top surface whose shape is curved downward correspondingly to a finger to accommodate an end of the finger- (removing “toe”, as elected device is towards a palm with fingers). Appropriate correction is required.
Claim 3 objected to because of the following informalities:  “an elastic portion integrally connecting the first body and the second body and providing elasticity to spread a bent finger or toe, wherein the elastic band for correcting a deformity of a deformed joint of a finger and wrist or a deformed joint of a toe and ankle and enhancing a function is mounted on the mounting device” should be - an elastic portion integrally connecting the first body and the second body and providing elasticity to spread a bent finger, wherein the elastic band for correcting a deformity of a deformed joint of a finger and wrist and enhancing a function is mounted on the mounting device- (removing “toe”, as elected device is towards a palm with fingers and wrist). Appropriate correction is required.
Claim 5 objected to because of the following informalities:  “further comprising a fixing belt fixing a hand or foot while the finger or toe is spread” should be - further comprising a fixing belt fixing a hand while the finger is spread- (removing “sole”, as elected device is towards a hand with fingers). Appropriate correction is required.
Claim 6 objected to because of the following informalities:  “further comprising a first Velcro portion provided with Velcro for fixing a top surface of one end of the elastic band to a portion of the second body corresponding to each finger or toe” should be - further comprising a first Velcro portion provided with Velcro for fixing a top surface of one end of the elastic band to a portion of the second body corresponding to each finger- (removing “sole”, as elected device is towards a hand with fingers). Appropriate correction is required.


Claim Objections not related to issues from the election
Claim 3 objected to because of the following informalities:  “an elastic portion integrally connecting the first body and the second body and providing elasticity to spread a bent finger or toe” should be - an elastic portion integrally connecting the first body and the second body and configured for providing elasticity to spread a bent finger or toe-. Appropriate correction is required. 

Claim 5 objected to because of the following informalities:  “further comprising a fixing belt fixing a hand or foot while the finger or toe is spread” should be - further comprising a fixing belt configured for fixing a hand or foot while the finger or toe is spread-. Appropriate correction is required. 

Claim 7 objected to because of the following informalities:  “further comprising a second Velcro provided with Velcro that is provided at a bottom surface of the first body to fix the first body” should be - further comprising a second Velcro portion provided with Velcro that is provided at a bottom surface of the first body to fix the first body-. Appropriate correction is required. Also further see 112b below requiring further correction for claim 7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-7 contains the trademark/trade name “Velcro”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “hook and loop” and, accordingly, the identification/description is indefinite.
	Claim 7 recites a “second Velcro” (presumably meant to be –second Velcro portion- based on the language of claim 6, see claim objection above) wherein as this claim 7 is dependent on claim 3, there is not a “first Velcro portion” in claim 7 as such the language of “second Velcro portion” is indefinite as how can there be a second if there is not a first. For examining purposes, this will be interpreted as simply ignoring the “second” aspect.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 3 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claim 3, the claim language relies positively on the palm/sole and finger/toe for imparting structure to the first and second bodies of the device. Examiner recommends employing “configured to” and “adapted to” language.
Regarding claim 5, the claim language positively recites the hand/foot being fixed by the fixing belt in addition to the finger/toe. This causes the claim require the human body parts structurally, see claim objection above for an example of how to fix this.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block (US 6450924 B1) in view of Scaff (US 20120167272 A1).
Regarding claim 3, Block discloses a device 1 (See Figures 1-3) comprising: 
a first body 2 (See Figures 1-3) having a top surface (See Figure 3 for view of “top surface”, wherein this surface as shown in Figure 1 is against the palm of the hand) whose shape corresponds to a palm to accommodate the palm (See Figure 1, wherein the body 2 is positioned on the back of hand wherein the back of the hand has the same shape as the palm thus causing the shape of the body 2 to correspond to that of a palm, and further the body 2 accommodates the palm via straps 10 and 20 wrapping around the palm and securing it to the palm and hand as a whole; also furthermore the body 2 is capable of being worn on the palm side of the hand if desired as there is no structure impeding this from happening); 
a second body 6 (See Figures 1-3) having a top surface (See Annotated Figure 1) whose shape is curved downward correspondingly to a finger to accommodate an end of the finger (See Annotated Figure 1, wherein the top surface curves down corresponding to a shape of finger that is then inserted into the body 6 to accommodate the finger); and 
an elastic portion 4 integrally connecting the first body 2 and the second body 6 (See Figures 1-3, wherein 4 is integral with 2 and 6) and providing elasticity to spread a bent finger (See Col. 3 lines 29-40, wherein this portion 4 is resilient rubber or silicon rubber which as discussed in Col. 4 lines 21-47 have internal forces that will attempt to keep the portion 4 in the state as shown in Figure 1 wherein this is elastic according to the definitions set forth in Merriam Webster (see https://www.merriam-webster.com/dictionary/elastic), wherein then the portions 4 


    PNG
    media_image1.png
    330
    545
    media_image1.png
    Greyscale


Block does not disclose an elastic band for correcting a deformity of a deformed joint of a finger and wrist and enhancing a function is mounted on the device.
However for note, Block discloses that the device 1 is a finger exercise device (See Abstract).
However, Scaff teaches an analogous finger exercise device 100 (See Figures 1-4 and Abstract) with an analogous first body 122 (See Fig. 1-4) and an analogous second body 104 for accommodating a finger (See [0021]) (See Fig. 1-4) wherein the first and second bodies 122 and 104 are accommodated with hook and loop portions (respectively, see [0029, 0027]) in order to attach an elastic band 130 with hook and loop portions 136/138 and elastic portion 132 (See [0026]) for correcting a deformity of a deformed joint of a finger and wrist (see [0019] wherein the elastic band 130 will help heal hand injuries, arthritis, muscle issues, and nerve damage and loosen joints which will implicitly correct deformities then caused by such injuries, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first and second bodies 2 and 6 of the device 1 of Block with hook and loop to receive/mount the elastic band 130 as taught by Scaff in order to further improve the function of the fingers of the user as well as aid in the healing of deformities caused by injuries (See Scaff [0019]).
As such as combined, Block in view of Scaff discloses that the device 1 is a mounting device 1 of the elastic band 130 for correcting a joint deformity and enhancing a joint function (because of combination above, the device 1 of Block now mounts the elastic band 130 of Scaff which is capable of correcting joint deformities, see Scaff [0019] as discussed above).
Regarding claim 4, Block in view of Scaff discloses the invention of claim 3 above.
As combined, Block discloses wherein the elastic portion 4 has a width relatively smaller than that of the second body 6 (See Figure 2 wherein 6 is clearly wider than 4) and has a shape curved downward (See Figures 1-3 wherein the portion 4 is clearly a cylindrical shape such that then it may be seen that the “top” surface of 4 in Figure 1 may be seen as curving down towards the finger thus then the portion having a shape curved downward, also further see in Figure 1 wherein the portion 4 curves along the length of the finger in an arc that may be interpreted as curving downward).
Regarding claim 5, Block in view of Scaff discloses the invention of claim 3 above.
As combined, Block discloses further comprising a fixing belt 10 fixing a hand while the finger is spread (See Col. 3 line 60 – Col. 4 line 6, wherein the strap 10 may be interpreted as a belt such and the strap 10 fixes the hand of the user to the first body 2, see Figure 1 wherein this is while the finger is spread).
Regarding claim 6, Block in view of Scaff discloses the invention of claim 3 above.

Regarding claim 7, Block in view of Scaff discloses the invention of claim 3 above.
As combined, Block discloses further comprising a second Velcro portion provided with Velcro that is provided at a bottom surface of the first body 2 to fix the first body 2 (See Annotated Figure 1+2 below, wherein the top surface of the first body 2 also includes the top surface of the strap 20 which has hook and loop material as described in Col. 3 line 60 - Col. 4 lines 6 and further shown in Figure 3).
Regarding claim 8, Block in view of Scaff discloses the invention of claim 3 above.
As combined, Block discloses further comprising a handle portion provided at a rear end of the first body 2 (See https://www.dictionary.com/browse/handle wherein a handle is “that which may be held, seized, grasped” and as seen in Figure 1 the rear end of the first body 2 may be a “handle portion” as it is capable of being held or grasped by a user).

    PNG
    media_image2.png
    770
    741
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120065026 A1 – hand rehab device
US 6059694 A – elastic hand rehab device
US 5921945 A – elastomeric hand splint

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        4/6/2021

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        4/7/2021